Filed 2/24/22 Preovolos v. Preovolos CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 PETER PREOVOLOS,                                                     D078796

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No.
                                                                       37-2020-00040896-CU-PN-CTL)
 ATHANASIOS K. PREOVOLOS et al.

           Defendants and Appellants.


         APPEAL from an order of the Superior Court of San Diego County,
Timothy B. Taylor, Judge. Motion to dismiss denied; order reversed.
         Nemecek & Cole, Michael McCarthy, Mark Shaeffer and Vikram Sohal
for Defendants and Appellants.
         Caietti Law Group, Robert M. Caietti, Kristin Alysse Kameen and
Gregory Edward Catangay; Horvitz & Levy, Jeremy Brooks Rosen and Eric
Samuel Boorstin for Plaintiff and Respondent.
      Plaintiff and respondent Peter Preovolos,1 sued defendants and
appellants Athanasios (Thanasi) Preovolos and his law firm Preovolos Lewin
ALC (Preovolos Lewin), for malpractice and breach of fiduciary duty for
Thanasi’s alleged conduct in, among other things, failing to disclose conflicts
of interest and taking actions harming Peter while simultaneously
representing him. Thereafter, Peter applied ex parte for a temporary
restraining order, asserting in part that Thanasi in his capacity as corporate
counsel to certain family businesses endeavored to oust Peter from board
positions and withhold income from him. The trial court in the malpractice
action issued an order that enjoins Thanasi and Preovolos Lewin from
“providing legal assistance, legal counsel, legal representation, or legal advice
to anyone adverse to [Peter] in and out of court.”
      Thanasi contends: (1) the order is unconstitutionally vague and
overbroad; (2) the order significantly changed the status quo rather than
preserved it; (3) the court lacked subject matter jurisdiction to grant the
order; (4) the order adversely impacted the rights of individuals and entities
over which the court had no personal jurisdiction; and (5) Peter did not
satisfy the basic requirements for injunctive relief, in part because the order
constitutes an invalid prior restraint. Peter has filed a motion to dismiss this
appeal and the related appeal in Peter’s probate action. We deny the motion



1      We refer to the parties by their first names for clarity, not out of
disrespect. Thanasi separately appeals from an order disqualifying Preovolos
Lewin from representing him in a probate action filed by Peter in September
2020. We granted Peter’s unopposed motion to augment the record on appeal
with documents that were before the trial court when it issued the temporary
restraining order. Some of these documents were filed in support of and
opposition to Peter’s request to disqualify Preovolos Lewin and include the
verified probate court petition filed by Peter as well as the probate court’s
disqualification order.
                                        2
to dismiss. The temporary restraining order here is an overly broad “obey the
law”-type directive for ethical rules of conduct. It is also unreasonably vague.
We reverse.
              FACTUAL AND PROCEDURAL BACKGROUND
      We briefly summarize the circumstances leading up to the trial court’s
issuance of the temporary restraining order from declarations and other
documents submitted with Peter’s ex parte application.
      For many years, Peter individually and jointly with his then-wife Litsa
used the legal services of their attorney son Thanasi and his law firm, now
known as Preovolos Lewin. Thanasi assisted in estate planning, property
transactions, and preparing Peter’s personal income taxes. Thanasi is
counsel for PenChecks, Inc. (PenChecks) a business Peter founded and of
which Peter was chief executive officer, and Alpha & Omega Financial
Management Consultants, Inc. (Alpha & Omega), of which Peter was
president.
      After marital disputes arose between Peter and Litsa, they retained
Preovolos Lewin in 2014 to assist them in mediating the issues and possibly
file a dissolution action. Thanasi drafted an irrevocable trust into which all
of Peter and Litsa’s assets would be placed as well as a postmarital
agreement that was intended to serve as an “economic sanction” on Peter.
Thanasi was to serve as the “trust protector” of the irrevocable trust. In
2019, Thanasi drafted a restatement of the family trust, also naming Thanasi
as the “trust protector” and had Peter sign a durable power of attorney
naming Thanasi and Thanasi’s brother Spiro as agents.
      In early 2020, Thanasi blocked Peter’s attempt to purchase property
adjoining a storage facility that Peter had earlier purchased with separate
property funds, telling the seller that Peter had no authority to enter into the


                                       3
discussions. Peter then learned he had lost his controlling interest in the
property; the storage facility had been placed into another entity and half of
his interest transferred to his three sons. When Peter began exploring a
possible sale of PenChecks, Thanasi threatened that Peter would be removed
from the company. The PenChecks board ultimately voted to force Peter’s
retirement in June 2020 after Thanasi recommended that action be taken.
      In July 2020, Litsa filed for dissolution of her and Peter’s marriage.
Several months later, Peter petitioned in the probate court to set aside the
irrevocable trust and postmarital agreement, and sought damages for fraud,
breach of fiduciary duty and financial elder abuse against Litsa, Thanasi and
his other sons.
      In early November 2020, Thanasi and Preovolos Lewin as counsel for
Alpha & Omega accused Peter of misappropriating funds, embezzlement,
conversion, and self-dealing, stating Peter had breached his fiduciary duties
of loyalty and care by making a corporate check payable to himself and
depositing it into a personal bank account. Thanasi demanded Peter return
the funds and threatened to sue Peter on Alpha & Omega’s behalf if he did
not do so.
      Days later, Peter filed this action against Thanasi and Preovolos Lewin
for legal malpractice, breach of fiduciary duty and other relief. He alleged he
brought the action to “redress the harm suffered by Peter following [Thanasi
and Preovolos Lewin’s] systematic abuse of their position of trust as Peter’s
attorney, which position . . . Thanasi used to systematically divert Peter’s
assets into a trust which Thanasi controls (and is a primary beneficiary of),
while simultaneously removing Peter’s authority to control his assets and
companies . . . .” He alleged: “In the past 18 months, while still purportedly
serving as Peter’s counsel, [Thanasi and Preovolos Lewin] worked with Litsa


                                       4
and . . . Thanasi’s brother Spiro to oust Peter from his role as CEO of the
company he founded and ran for the last 40 years, and have now threatened
to sue Peter, their purported client, on behalf of Litsa and the business which
Peter jointly owns with Litsa.”
      Peter alleged reasonably careful counsel would have disclosed and
advised him of the unwaivable conflict of interest in the joint representation
of him and Litsa; advised whether he could or should have waived the
conflict; ensured any such waiver was obtained with informed consent;
advised him to seek advice from separate counsel; advised him of his
community and separate property interests in the property transmuted to the
irrevocable trust; and advised him of the impacts of the postmarital
agreement, irrevocable trust, and a confidential statement of facts that
allegedly formed the basis for those documents. He alleged reasonably
competent attorneys would have encouraged him to obtain independent
counsel. Peter alleged further conflicts arose from Thanasi and Preovolos
Lewin’s concurrent representation of Alpha & Omega, the positions they had
taken in Litsa’s favor, their accusations of misconduct, and their threats of
litigation against him. He alleged competent counsel would have identified
the conflicts and advised Alpha & Omega to obtain independent counsel.
      Peter alleged he suffered damages from the loss of his separate
property and ownership rights; loss of control over his separate and
community property as well as his estate plan; transmutation of his separate
property to community property; loss of distributions, salary, and income
from the businesses; and from incurring attorney fees in seeking to set aside
the postmarital agreement and irrevocable trust.
      After Peter filed the malpractice action, the PenChecks board held its
November 2020 meeting and considered Peter’s proposed retirement package,


                                       5
which Peter and his counsel had negotiated with a special board committee.
Thanasi, who was present as corporate counsel, and Litsa and Spiro in their
capacity as board members, declined to recuse themselves from the meeting.
The board disapproved the negotiated package, but later gave Peter a new
proposal in part requiring him to dismiss his actions and abandon other
rights such as his right to income from businesses including Alpha & Omega.
      In January 2020, Peter moved in the probate court to disqualify
Thanasi and Preovolos Lewin from representing Thanasi in that action. On
February 10, 2021, the probate court issued its order disqualifying Preovolos
Lewin from representing Thanasi in the probate matter.
      On February 19, 2021, Peter attended another PenCheck’s board
meeting. Thanasi was present as PenChecks’s general counsel, but denied
Preovolos Lewin had a conflict of interest preventing him from acting in that
capacity. Thanasi asked the board to renew his law firm’s contract with
PenChecks, and the board confirmed its appointment as general counsel. The
board later followed Thanasi’s recommendations to remove Peter as
PenChecks’s chairman of the board, deny Peter’s request for distribution of
income to him based on PenChecks’s 2020 earnings, and remove Peter as a
board member of PenChecks’s charitable foundation. Thereafter, Peter
obtained agendas of upcoming board meetings for Alpha & Omega as well as
other businesses of which Peter was a board member. Agenda items included
removing Peter from the various boards, even though he remained a 50
percent shareholder of PenChecks and a 42.5 percent owner of Alpha &
Omega and had similar ownership interests in the other companies.
      In early March 2020, Peter applied ex parte for a temporary restraining
order and order to show cause why a preliminary injunction should not issue.
Peter asserted that Thanasi and Preovolos Lewin “are continuing


                                      6
representation of multiple parties to pending actions where defendants have
a conflict of interest and in non-litigated business matters adverse to” Peter.
According to Peter, he needed immediate intervention because even after the
probate court disqualified Preovolos Lewin in the probate court proceeding,
Thanasi and Preovolos Lewin continued to take directly harmful actions—
“outside the courtroom and beyond judicial scrutiny”—in the face of
unwaivable conflicts of interest and in disregard of the California Rules of
Professional Conduct. Peter argued the unethical breaches of fiduciary duty
aided Thanasi’s personal financial interest in controlling Peter’s assets and
estate, as Thanasi, a beneficiary to Peter’s estate, was enriched by preventing

Peter from accessing or using any of his own assets.2 Peter argued Thanasi
and Preovolos Lewin had repeatedly taken actions adverse to his interests,
pointing to the documents Thanasi drafted giving Thanasi control to remove
Peter as beneficiary of the trusts holding his assets, block Peter from
receiving trust disbursements, and prevent the sale of trust assets until
Thanasi and his brothers inherit them. He argued Thanasi’s “unethical
conduct” towards him had escalated, referring to Thanasi blocking the sale of
PenChecks, diverting Peter’s income to an account controlled by Litsa,
working with the PenChecks board to remove him as CEO, accusing him of
misappropriating funds, and asking Peter to dismiss his litigation in
exchange for a retirement package. Peter argued Thanasi willfully “violated
the professional rules” (some capitalization omitted) by taking various actions



2     Peter argued “[Thanasi and Preovolos Lewin’s] increasingly aggressive
abuse of their professional obligations is interfering with Peter’s autonomy
and stripping Peter of virtually all income, rendering him unable to pay his
regular bills, placing him in imminent jeopardy of being unable to continue
fighting for his rights, and denying him access to the wealth he has created
before he is dead.”
                                       7
adverse to him in Thanasi’s role as PenChecks’s general counsel.3 Peter
argued he would suffer permanent and irreparable harm without an
injunction, and, citing Machado v. Superior Court (2007) 148 Cal.App.4th 875
and Morrison Knudsen Corp. v. Hancock, Rothert & Bunshoft (1999) 69
Cal.App.4th 223, asserted such relief was available and appropriate to
prohibit an attorney from continuing a representation when the attorney has
a conflict of interest.
      Peter argued he was likely to prevail on the merits given Thanasi and
Preovolos Lewin taking “multiple positions adverse to [him]” including in
respect to the concurrent joint representation of him and Litsa, as well as
Thanasi’s status as a beneficiary and trust protector of the irrevocable trust.
Peter asserted Thanasi and Preovolos Lewin did not advise him whether he
could or should waive the conflicts, explain the repercussions of the 2014
trust and postmarital agreement, give him informed written consent to the
joint and concurrent representation, or withdraw when consent to the conflict
was no longer possible. He argued Thanasi and Preovolos Lewin breached
their fiduciary duties and engaged in conduct falling below the standard of
care by these omissions and their failure to disclose actual conflicts to Peter
and the various businesses.
      Following an unreported hearing on the matter, the trial court issued
the order to show cause and a temporary restraining order. After the court




3       In a supporting declaration, Peter pointed to Thanasi’s
recommendations that the PenChecks board remove him from board positions
and deny him income, and asserted from his experience and observation that
“it is clear that Thanasi is influencing Litsa and the PenChecks Board to act
in ways that are detrimental to me. I know Thanasi and Litsa frequently
communicate and Litsa has historically done what Thanasi wants.”
                                        8
considered and largely rejected Thanasi’s ensuing request for “clarification,”4
it modified the temporary restraining order to state in part: “[P]ending the
hearing on plaintiff’s application for an order to show cause for preliminary
injunction, [Thanasi] and Preovolos Lewin . . . are restrained and enjoined
from providing legal assistance, legal counsel, legal representation, or legal
advice to anyone adverse to [Peter] . . . in and out of court.” (Some
capitalization omitted.) The court ordered the temporary restraining order to




4     Thanasi’s request for “clarification” of the temporary restraining order’s
scope asked the court to enter a new order providing that the temporary
restraining order did not (1) control the probate court proceedings including
the automatic stay of the probate court disqualification order following
Thanasi’s appeal; (2) prohibit Thanasi from attending a March 19, 2021
Alpha & Omega shareholder meeting or casting his shareholder vote; (3)
prohibit Thanasi from performing his corporate counsel duties for Alpha &
Omega and PenChecks “that are unrelated to [Peter]”; and (4) prohibit
Thanasi from communicating with his mother and brothers. Thanasi
asserted “the specific irreparable harm at issue herein will be suffered” before
the upcoming April 1, 2021 hearing. Treating it as a motion for
reconsideration, the trial court denied Thanasi’s request with the exception of
modifying its order to add the word “legal” between the words “providing” and
“assistance.” It otherwise ruled: “The court is not persuaded there is any
irreparable harm to defendants between now and the April 1 hearing. The
impact of the [temporary restraining order] on the Probate case (if any) is for
the Probate Court to determine.” The court stated that “Alpha & Omega
should have independent counsel at the March 19 shareholders meeting and
the SEC inquiry. PenChecks should also have independent counsel for the
tax audits. Defendants’ continuing representation of these parties, in which
plaintiff has ownership interests, carries all the problems of divided loyalties
identified in the moving papers filed last week.” The court made its
modification and stated that in all other respects, the temporary restraining
order “remains unchanged and in full force and effect.” The court did not
amend the temporary restraining order to include its recommendation that
the family businesses retain independent counsel for various meetings,
inquiries and audits.
                                       9
expire on April 1, 2021, unless extended, but later stayed the order pending
appeal.
      Thanasi filed this appeal. The parties do not dispute that the order is
directly appealable. (Code Civ. Proc., § 904.1, subd. (a)(6) [appeal may be
taken from “an order granting . . . an injunction”]; Courtesy Temporary
Service, Inc. v. Camacho (1990) 222 Cal.App.3d 1278, 1286; Luitwieler v.
Superior Court of Cal. in and for Los Angeles County (1921) 54 Cal.App. 528,
530 [statute makes no distinction between temporary and permanent

injunctions].)5
                                DISCUSSION
                         I. Motion to Dismiss Appeal
      As Peter did in the accompanying appeal, he moves to dismiss this
appeal on grounds it is frivolous or taken solely for delay. He claims
Thanasi’s four main points raised in opposition to Peter’s application are
“completely without merit” and thus there is no reasonable argument the
trial court abused its discretion in entering the temporary restraining order.
      We deny the motion to dismiss. In purporting to recount Thanasi’s
assertedly frivolous arguments, Peter does not address Thanasi’s appellate
contentions, and in particular Thanasi’s arguments that the temporary
restraining order is unconstitutionally vague and overbroad or the court
lacked subject matter jurisdiction to impose it. Peter’s assertion that
Thanasi’s arguments in the trial court were frivolous or unreasonable does
not make the necessary showing: that Thanasi’s appeal indisputably has no


5     Following the filing of this appeal, the trial court ruled it lacked
jurisdiction to proceed on Peter’s request for a preliminary injunction.
Thereafter, Thanasi and Preovolos Lewin filed an amended notice of appeal
including the court’s later orders on the request for clarification and its
jurisdictional order.
                                      10
merit. (In re Marriage of Flaherty (1982) 31 Cal.3d 637, 650.) And even if
that were not the case, we must examine Thanasi’s arguments to assess
Peter’s motion. (See People ex rel. Lockyer v. Brar (2004) 115 Cal.App.4th
1315, 1318.)
        II. Legal Principles and Appellate Review of Injunctive Relief
      We apply strict review in this matter for two reasons: the trial court’s
injunction was mandatory, and it was entered on an ex parte basis. “An
order disqualifying an attorney from continuing to represent a party . . . is a
mandatory injunction because it requires affirmative acts that upset the
status quo at the time the disqualification motion was filed.” (URS Corp. v.
Atkinson/Walsh Joint Venture (2017) 15 Cal.App.5th 872, 886; see Machado
v. Superior Court, supra, 148 Cal.App.4th at p. 882 [disqualification order is
an injunctive order].) Mandatory injunctions are rarely granted, and are
“ ‘ “subject to stricter review on appeal.” [Citation.] As our Supreme Court
noted many years ago, “[t]he granting of a mandatory injunction pending the
trial, and before the rights of the parties in the subject matter which the
injunction is designed to affect have been definitely ascertained by the
chancellor, is not permitted except in extreme cases where the right thereto is
clearly established and it appears that irreparable injury will flow from its
refusal.” ’ ” (Davenport v. Blue Cross of California (1997) 52 Cal.App.4th 435,
446; Itv Gurney Holding v. Gurney (2017) 18 Cal.App.5th 22, 29.)
      The underlying legal principles do not differ between mandatory and
prohibitory injunctions. (Ryland Mews Homeowners Assn. v. Munoz (2015)
234 Cal.App.4th 705, 712, fn. 4.) In determining whether to issue an
injunction, the trial court considers two interrelated factors: the likelihood
that the plaintiff will prevail on the merits at trial, and whether the harm the
plaintiff is likely to sustain if the injunction is denied outweighs the harm the


                                       11
defendant will suffer if the court grants the request. (Butt v. State of
California (1992) 4 Cal.4th 668, 677-678; King v. Meese (1987) 43 Cal.3d
1217, 1226; Midway Venture LLC v. County of San Diego (2021) 60
Cal.App.5th 58, 76; Evans v. Evans (2008) 162 Cal.App.4th 1157, 1166.)
“[I]njunctive relief lies only to prevent threatened injury and has no
application to wrongs that have been completed. [Citation.] It should neither
serve as punishment for past acts, nor be exercised in the absence of any
evidence establishing the reasonable probability the acts will be repeated in
the future. . . . ‘[T]o authorize the issuance of an injunction, it must appear
with reasonable certainty that the wrongful acts will be continued or
repeated.’ ” (Scripps Health v. Marin (1999) 72 Cal.App.4th 324, 332-333.)
“ ‘The ultimate goal of any test to be used in deciding whether [an injunction]
should issue is to minimize the harm which an erroneous interim decision
may cause.’ ” (White v. Davis (2003) 30 Cal.4th 528, 554.) The court’s
decision is not a final adjudication of the ultimate rights in controversy.
(Midway Venture LLC, at p. 77.)
      The abuse of discretion standard governs whether the lower court
properly examined these factors. (Midway Venture LLC v. County of San
Diego, supra, 60 Cal.App.5th at p. 76; Evans v. Evans, supra, 162 Cal.App.4th
at p. 1166.) “To the extent the analysis depends on a determination of the
constitutionality of the injunction, we independently review the question
whether the trial court correctly interpreted and applied the applicable
constitutional principles. [Citation.] Facts relevant to the constitutional
analysis must be reviewed de novo, independent of the trial court’s findings.”
(Evans, at p. 1166; see also Midway Venture, at p. 77.) Any other specific
determination underlying the decision is subject to the review standard
appropriate to that determination. (Midway Venture, at pp. 76-77.) These


                                       12
review standards apply equally to temporary injunctive relief. (See Biosense
Webster, Inc. v. Superior Court (2006) 135 Cal.App.4th 827, 834.)
      The “[e]ntry of any type of injunctive relief has been described as a
delicate judicial power, to be exercised with great caution. [Citation.] This is
doubly true when granting relief on an expedited basis using an ex parte
request for a temporary restraining order rather than a properly noticed
preliminary injunction.” (Newsom v. Superior Court of Sutter County (2020)
51 Cal.App.5th 1093, 1097.) “ ‘A court will not grant ex parte relief “in any
but the plainest and most certain of cases.” ’ [Citation.] Substantively, ‘[a]n
applicant must make an affirmative factual showing in a declaration
containing competent testimony based on personal knowledge of irreparable
harm, immediate danger, or any other statutory basis for granting relief ex
parte.’ [Citations.] ‘A trial court should deny an ex parte application absent
the requisite showing.’ ” (Ibid.)
                         III. Peter’s Claim of Forfeiture
      We begin with Peter’s claim that Thanasi forfeited his “ability to
challenge the [temporary restraining order]” by providing an inadequate
record and also by failing to cite many of the relevant facts supporting the
court’s order. Peter’s contention goes too far: a party will forfeit sufficiency of
the evidence challenges by failing to provide a fair summary of all the
material evidence on a point. (Foreman & Clark Corp. v. Fallon (1971) 3
Cal.3d 875, 881; see Schmidlin v. City of Palo Alto (2007) 157 Cal.App.4th
728, 737-738.) As to the relevant background facts Peter claims Thanasi
omitted, it is not clear to us that they are disputed. And while Peter asserts
Thanasi omitted Peter’s exhibits supporting his ex parte application (which
Peter has now submitted via augmentation), Peter does not further explain
how the absence of the documents prevents us from considering Thanasi’s


                                        13
appellate contentions. We decline to resolve the matter on forfeiture grounds,
particularly where Thanasi’s main claims raise questions of law turning on
the scope of the temporary restraining order’s language. (People v. Williams
(1998) 17 Cal.4th 148, 161, fn. 6 [forfeiture doctrine is not absolute]; accord,
In re M.F. (2022) 74 Cal.App.5th 86, 99, fn. 3 [declining to exercise forfeiture
in light of lack of disputed facts and novel legal issues presented];
Conservatorship of C.O. (2021) 71 Cal.App.5th 894, 903.)
             IV. Claimed Absence of Subject Matter Jurisdiction
      Thanasi contends the trial court lacked subject matter jurisdiction to
grant the temporary restraining order. Success on such a claim would mean
the court was entirely without authority or power to act. (See Kabran v.
Sharp Memorial Hospital (2017) 2 Cal.5th 330, 339.) Thanasi maintains case
law—Sheller v. Superior Court (2008) 158 Cal.App.4th 1697 and In re
Complex Asbestos Litigation (1991) 232 Cal.App.3d 572, as well as some out-
of-state authority—establishes that a court’s inherent power to disqualify an
attorney “does not bestow upon a trial court the authority to control attorney
conduct in matters not before that court” and does not extend to attorney
disciplinary actions, which are the province of the Supreme Court and the
State Bar.
      Thanasi’s contention is in fact a claim that the court acted in excess of
jurisdiction, meaning the court had jurisdiction over the subject matter and
the parties to the malpractice action (Peter, Thanasi, and Preovolos Lewin) in
the fundamental sense, but was not authorized by law to act as it did or
failed to conduct itself in a manner prescribed by law. (See Kabran v. Sharp
Memorial Hospital, supra, 2 Cal.5th at p. 339.) The California Supreme
Court in Kabran explained: “A lack of fundamental jurisdiction is ‘ “ ‘an
entire absence of power to hear or determine the case, an absence of


                                       14
authority over the subject matter or the parties. [Citation.] . . . ’ [¶] . . .
[F]undamental jurisdiction cannot be conferred by waiver, estoppel, or
consent. Rather, an act beyond a court’s jurisdiction in the fundamental
sense is null and void” ab initio. [Citation.] “Therefore, a claim based on a
lack of . . . fundamental jurisdiction[ ] may be raised for the first time on
appeal.” ’ ” (Ibid.)
      “ ‘Even when a court has fundamental jurisdiction, however, the
Constitution, a statute, or relevant case law may constrain the court to act
only in a particular manner, or subject to certain limitations.’ [Citation.] We
have described courts that violate procedural requirements, order relief that
is unauthorized by statute or common law, or otherwise ‘fail to conduct
[themselves] in the manner prescribed’ by law as acting ‘in excess of
jurisdiction.’ [Citation.] Because a court that acts in excess of jurisdiction
still has ‘jurisdiction over the subject matter and the parties in the
fundamental sense’ [citation], any such act is ‘valid until set aside, and
parties may be precluded from setting it aside by such things as waiver,
estoppel, or the passage of time’ [citation].” (Kabran v. Sharp Memorial
Hospital, supra, 2 Cal.5th at pp. 339-340.) Issues relating to jurisdiction in
its less fundamental sense may be subject to forfeiture for failing to timely
raise it below. (People v. Mower (2002) 28 Cal.4th 457, 474, fn. 6; see People
v. Delgado (2017) 2 Cal.5th 544, 558.)
      In this case, Thanasi was compelled to respond to Peter’s ex parte
request on short notice, and his argument concerning the scope of the trial




                                         15
court’s inherent power to disqualify counsel was not made below.6 Whether
the temporary restraining order exceeded the trial court’s inherent power
under Code of Civil Procedure section 128 “to control the conduct of persons
‘in any manner connected with a judicial proceeding before it’ ” (In re
Complex Asbestos Litigation, supra, 232 Cal.App.3d at p. 600) requires
examination of the underlying “circumstances of each case.” (Ibid.) Such
focus on the underlying facts would normally prevent our consideration of the
question for the first time. But this and other contentions by Thanasi turn on
the overbroad and vague nature of the temporary restraining order’s
language, as well as whether it improperly extends beyond the malpractice
litigation, presenting questions of law on which we exercise de novo review.
(Midway Venture LLC v. County of San Diego, supra, 60 Cal.App.5th at p. 76;
Evans v. Evans, supra, 162 Cal.App.4th at p. 1166; see In re P.O. (2016) 246
Cal.App.4th 288, 299.) We have discretion to consider such questions on
undisputed facts for the first time on appeal (Meridian Financial Services,
Inc. v. Phan (2021) 67 Cal.App.5th 657, 699), and do so here.
 V. Temporary Restraining Order Is an Overbroad “Obey the Law” Mandate
                     Untethered to the Malpractice Action
      An injunctive order “should be limited in scope to the subject of the
litigation.” (City of Redlands v. County of San Bernardino (2002) 96
Cal.App.4th 398, 415.) “In fashioning a remedy, a court should ‘strive for the
least disruptive remedy adequate to its legitimate task’ and tailor it to the


6       In opposition to Peter’s ex parte application, Thanasi argued (1) there
were no grounds for Peter to seek a temporary restraining order on an ex
parte basis; (2) Peter’s request for injunctive relief sought to change the
status quo, not preserve it; (3) Peter had not clearly established any right to a
mandatory injunction; (4) the requested relief was an improper prior
restraint; and (5) Peter did not satisfy the basic requirements for injunctive
relief.
                                       16
harm at issue. [Citation.] And an injunction against legitimate business
activities ‘should go no further than is absolutely necessary to protect the
lawful rights of the parties seeking such injunction.’ ” (People v. Uber
Technologies, Inc. (2020) 56 Cal.App.5th 266, 313.) When an injunction
restrains “the commission of unlawful acts ‘disassociated from those which a
defendant has committed’ ” (id. at p. 316), it cannot stand. (See ibid.)
      The temporary restraining order broadly states: “[P]ending the hearing
on [Peter’s] Application for an Order to Show Cause for Preliminary
Injunction, [Thanasi] and Preovolos Lewin . . . are restrained and enjoined
from providing legal assistance, legal counsel, legal representation, or legal
advice to anyone adverse to Peter . . . in and out of court.” The order is
without context. It does not define or describe what it means to be “adverse
to” Peter. It extends beyond the persons and business entities mentioned in
Peter’s malpractice complaint, on whose behalf Thanasi and Preovolos Lewin
were alleged to have acted to Peter’s detriment. It extends to persons or
entities who may not even be clients of Thanasi or Preovolos Lewin. It is not
limited even to court proceedings, but extends “out[side] of court” to nonlegal
business or even non-business matters.
      The injunction prohibiting Thanasi and Preovolos Lewin from taking
on work for unspecified persons or entities with “adverse” interests is so
broad and unspecific as to constitute an impermissible “obey the law”-type
directive. In effect, it directs Thanasi and Preovolos Lewin to not violate
ethical rules of conduct relating to conflicts of interest and implicating duties




                                       17
of confidentiality and undivided loyalty.7 “[A] court may not issue a broad
injunction to simply obey the law, thereby subjecting a person to contempt
proceedings for committing at any time in the future some new violation
unrelated to the original allegations,” though it may “restrain the person
from committing similar or related unlawful activity.” (City of Redlands v.
County of San Bernardino, supra, 96 Cal.App.4th at p. 416; Connerly v.
Schwarzenegger (2007) 146 Cal.App.4th 739, 752 [plaintiff “was not entitled
to an injunction compelling defendants to follow the law”]; see Cook v. Craig
(1976) 55 Cal.App.3d 773, 785-786 [petitioner’s prayer to have the court
command law enforcement agency to “comply with the requirements of the
Administrative Procedure Act [APA] in adopting, repealing, or amending the
rules and regulations of the [agency] in all future actions which may be
taken” was an overly broad order to “obey all laws”; the court had no way of
identifying what regulations, if any, should have been promulgated pursuant
to the act and its only recourse would be to order the agency to “literally
comply with the APA”].)
      The temporary restraining order also preemptively disqualifies Thanasi
and Preovolos Lewin from accepting clients or performing legal work for
others who are “adverse to” Peter in entirely unrelated legal or business
matters. Disqualification is a “drastic” remedy. (Big Lot Stores, Inc. v.


7     See California Rules of Professional Conduct, rules 1.7, 1.9, eff. Nov. 1,
2018, former rule 3-310(C), (E). Rule 1.7 provides in part: “(a) A lawyer shall
not, without informed written consent from each client and compliance with
paragraph (d), represent a client if the representation is directly adverse to
another client in the same or a separate matter.” Rule 1.9, subdivision (a)
provides: “A lawyer who has formerly represented a client in a matter shall
not thereafter represent another person in the same or a substantially
related matter in which that person’s interests are materially adverse to the
interests of the former client unless the former client gives informed written
consent.”
                                       18
Superior Court of San Diego County (2020) 57 Cal.App.5th 773, 782.) The
trial court’s authority to disqualify counsel “ ‘derives from the power inherent
in every court “[t]o control in furtherance of justice, the conduct of its
ministerial officers, and of all other persons in any manner connected with a
judicial proceeding before it, in every matter pertaining thereto.” ’ ” (Walker
v. Apple, Inc. (2016) 4 Cal.App.5th 1098, 1106, quoting People ex rel. Dept. of
Corporations v. SpeeDee Oil Change Systems, Inc. (1999) 20 Cal.4th 1135,
1145 (SpeeDee Oil); Code Civ. Proc., § 128, subd. (a)(5).) But “a court is
limited to exercising this inherent authority only when the misconduct ‘will
have a continuing effect on the judicial proceedings.’ [Citations.] If a court’s
purpose is merely ‘to punish a transgression which has no substantial
continuing effect on the judicial proceedings . . . , neither the court’s inherent
power to control its proceedings nor Code of Civil Procedure section 128 can
be stretched to support the disqualification.’ [Citation.] Simply stated, ‘ “the
purpose of a disqualification must be prophylactic, not punitive.” ’ ” (In re
Marriage of Murchison (2016) 245 Cal.App.4th 847, 852-853; see also
City of San Diego v. Superior Court (2018) 30 Cal.App.5th 457, 471
[“ ‘Disqualification is inappropriate . . . simply to punish a dereliction that
will likely have no substantial continuing effect on future judicial
proceedings’ ”]; Sheller v. Superior Court, supra, 158 Cal.App.4th at p. 1711;
Roush v. Seagate Technology, LLC (2007) 150 Cal.App.4th 210, 219
[disqualification “should not be taken simply out of hypersensitivity to ethical
nuances or the appearance of impropriety”].) Given this preventative
purpose, “ ‘[t]he significant question is whether there exists a genuine
likelihood that the status or misconduct of the attorney in question will affect
the outcome of the proceedings before the court.’ ” (McDermott Will & Emery




                                        19
LLP v. Superior Court (2017) 10 Cal.App.5th 1083, 1120; Oaks Management
Corporation v. Superior Court (2006) 145 Cal.App.4th 453, 467.)
      Peter cannot make this showing. As stated, the temporary restraining
order is untethered to the persons and entities involved in the malpractice
action. Though the order effectively disqualifies Thanasi/Preovolos Lewin
from acting as corporate counsel for PenChecks and Alpha & Omega in view
of recommendations for board votes against Peter’s interests (now completed
acts claimed to be breaches of professional or fiduciary duties), it is apparent
the trial court was also concerned about future, entirely unrelated ethical
transgressions on the part of Thanasi and Preovolos Lewin. That is
understandable as Peter’s argument to the court was that Thanasi and
Preovolos Lewin had “repeatedly ignored the Rules of Professional Conduct
and taken multiple positions adverse to Peter” and their actions “ma[d]e clear
they have no regard for legal ethics.” But a “ ‘violation of a rule of the State
Bar Rules of Professional Conduct does not necessarily compel
disqualification.’ ” (In re Marriage of Murchison, supra, 245 Cal.App.4th at p.
853.) And it was not the court’s role to police their ethical misconduct.
      In addressing Thanasi’s overbreadth challenge, Peter focuses on
Thanasi’s and Preovolos Lewin’s free speech rights, asserting those rights are
not at issue because the order “targets their conduct, i.e., their undertaking
to provide legal services to parties adverse to Peter in violation of their
ethical duties” and only “incidentally” affects speech. Peter argues that even
if the order targets free speech rights, Thanasi and Preovolos Lewin’s
concurrent representation of him “and parties adverse to [him]” warrants
disqualification even if the representations have nothing in common. He
argues the broad injunction was justified for Thanasi’s and Preovolos Lewin’s
“extensive history of flouting their ethical responsibilities . . . .”


                                         20
      Thanasi’s overbreadth arguments are not limited to the injunction’s
targeting of free speech rights. And Peter’s assertion that concurrent
representations warranted disqualification do not acknowledge that the
court’s order goes well beyond Thanasi and Preovolos Lewin’s asserted joint
representation of Peter on the one hand, and Litsa or the family businesses
on the other. That Thanasi and Preovolos Lewin may be repeatedly “flouting
their ethical duties” does not warrant such a broad and unspecific injunction
directing them to simply comply with those duties, as we have discussed
above.
      Absent context or specificity about the unrelated current or future
representations, there is no way to establish a conflict of interest that would

justify disqualification.8 Peter cannot demonstrate that preventing Thanasi


8     Whether a disqualifying conflict of interest exists between clients must
be determined in context of the assertedly conflicting matters. When a
former client seeks to have a previous attorney disqualified as to a successive,
potentially adverse client, the governing test requires that the client
demonstrate a substantial relationship between the subjects of the
antecedent and current representations. (Flatt v. Superior Court (1994) 9
Cal.4th 275, 283; Capra v. Capra (2020) 58 Cal.App.5th 1072, 1097.) “To
establish a prohibited successive relationship, plaintiffs must do more than
show merely that [the attorney] previously represented them . . . on any type
of matter. ‘[I]t is not the services performed by the attorney that determines
whether disqualification is required, it is “the similarities between the legal
problem involved in the former representation and the legal problem involved
in the current representation.” ’ ” (Capra, at pp. 1097-1098.) The California
Supreme Court has also stated: “An attorney who seeks to simultaneously
represent clients with directly adverse interests in the same litigation will be
automatically disqualified.” (City and County of San Francisco v. Cobra
Solutions, Inc. (2006) 38 Cal.4th 839, 846, citing Flatt, at p. 284, fn. 3.) The
temporary restraining order here is not limited to the litigation context, and
absent specificity as to the parties Thanasi and Preovolos Lewin purport to be
representing, one cannot confirm there is even simultaneous or concurrent
representation.

                                       21
and Preovolos Lewin from representing unidentified adverse parties or
entities adverse to him will negatively impact the outcome of the malpractice
action or have a “substantial continuing effect” on future proceedings in that
case. The order went beyond the court’s inherent authority to control the
conduct of officers in judicial proceedings before it.
      We observe that “[a] court is not powerless to act . . . in the face of . . .
possible ethical violations . . . .” (In re Marriage of Murchison, supra, 245
Cal.App.4th at p. 853.) “ ‘There are other sanctions which in that situation
must suffice, including imposition of attorneys[’] fees and costs incurred by
the other side as a result of the misconduct (Code Civ. Proc., § 128) and
reporting of the misconduct to the State Bar of California so that it may
determine whether disciplinary action is appropriate . . . .’ ” (City of San
Diego v. Superior Court, supra, 30 Cal.App.5th at pp. 471-472.)
                  VI. The Injunction Is Unreasonably Vague
      As an independent basis for the result we reach, we conclude the
injunction here is also unreasonably vague. “ ‘An injunction must be
narrowly drawn to give the party enjoined reasonable notice of what conduct
is prohibited.’ [Citation.] It ‘must be sufficiently precise to provide a person
of ordinary intelligence fair notice that her contemplated conduct is
forbidden.’ ” (Midway Venture LLC v. County of San Diego, supra, 60
Cal.App.5th at p. 92; see also People ex rel. Gallo v. Acuna (1997) 14 Cal.4th
1090, 1115; In re Berry (1968) 68 Cal.2d 137, 156; People ex rel. Gascon v.
HomeAdvisor, Inc. (2020) 49 Cal.App.5th 1073, 1082 [“ ‘An injunction must be
sufficiently definite to provide a standard of conduct for those whose
activities are to be proscribed”].) To put it simply, for an injunction to be
valid, the enjoined party must be able to determine what they may or may
not do in order to comply. (People v. Gordon (1951) 105 Cal.App.2d 711, 725;


                                         22
City of Redlands v. County of San Bernardino, supra, 96 Cal.App.4th at p.
415.)
        The temporary restraining order does not meet this standard. Thanasi
and Preovolos Lewin risk violating the injunction and contempt exposure for
merely giving legal advice or assistance or undertaking legal representation
in unspecified capacities or contexts deemed “adverse” to Peter. In a
litigation scenario, it is reasonably clear when litigants are adverse. But the
temporary restraining order in this case goes beyond litigation contexts (in a
declaration supporting his request for clarification, Thanasi mentions his
right to exercise an Alpha & Omega shareholder vote, as well as his handling
of tax and Securities and Exchange Commission audits) and even beyond
business contexts. The use of the term “adverse” without context makes the
order “a model of overreaching and confusion.” (In re Berry, supra, 68 Cal.2d
at p. 156.) Because a reasonable person must necessarily guess at the
injunction’s meaning, it cannot form the basis for the “potent weapon” of
contempt. (Ibid.)
        Peter’s arguments do not convince us otherwise. Quoting People v.
Uber Technologies, Inc., supra, 56 Cal.App.5th 266, he argues a “contextual
application of otherwise unqualified legal language may supply a clue to a
law’s meaning, giving facially standardless language a constitutionally
sufficient concreteness.” But in the general context of attorney/client
relationships, particularly outside a litigation scenario, one must examine the
nature of the matters to give meaning to the term (see footnote 8, ante).
Further, given the order’s breadth, it “cannot be cured by reference to the
‘context’ in which it issues” and must “stand or fall on the basis of what it
purports to enjoin; the fact that it literally prohibits [lawful activity] cannot
be overcome by speculation that appellants subjectively understood what was


                                        23
intended by the injunction.” (People v. Kelley (1977) 70 Cal.App.3d 418, 422-
423.) Uber is inapposite. The injunction there “specifically identified” the
conduct sought to be restrained—continued misclassification of drivers—and
the injunction was “specific to the Labor Code provisions, Unemployment
Insurance Code provisions, and Wage Orders” with which the defendants had
to comply. (Id. at p. 316.) This broad disqualification order here contains no
specificity at all.
      Peter further argues the word “adverse” is well within the requisite
level of specificity to survive a vagueness challenge, pointing to use of the
word in the Rules of Professional Conduct and by the California Supreme
Court in Flatt v. Superior Court, supra, 9 Cal.4th 275 and SpeeDee Oil, supra,
20 Cal.4th 1135. He argues Thanasi’s inability to understand its meaning is
“tantamount to saying that [he and Preovolos Lewin] cannot understand
their ethical duties as members of the Bar, and does nothing to demonstrate
that the term’s use in a temporary restraining order renders the order
unconstitutional.” However, both Flatt and SpeeDee Oil make clear that
determining adversity in successive representation scenarios requires
information about the subject matter of the representation, and absent a
litigation context, or information about the client (or non-client) entities one
cannot know whether adverse interests are implicated.
                      VII. Thanasi’s Remaining Arguments
      Having concluded the temporary restraining order is overbroad and
vague, we need not reach Thanasi’s remaining arguments, including that the
order is an unconstitutional prior restraint or that Peter did not meet the
basic requirements for injunctive relief. However, because the trial court will
presumably revisit the matter on Peter’s request for a preliminary injunction,
we point out that many of Thanasi’s alleged wrongful acts are now complete


                                       24
(preparation of the irrevocable trust or postmarital agreement, his
recommendations that Peter be removed as an officer or board member of
PenChecks) or they resulted in monetary loss, which is not irreparable
damage. Injunctive relief is not available to remedy such acts and harm.
(Scripps Health v. Marin, supra, 72 Cal.App.4th at pp. 332-333; Thayer
Plymouth Center, Inc. v. Chrysler Motors Corp. (1967) 255 Cal.App.2d 300,
306 [“if monetary damages afford adequate relief and are not extremely
difficult to ascertain, an injunction cannot be granted”], limited on other
grounds as stated in GHK Associates v. Mayer Group, Inc. (1990) 224
Cal.App.3d 856, 880.)
                                 DISPOSITION
      The motion to dismiss is denied. The order is reversed. Appellants
shall recover costs on appeal.



                                                       O’ROURKE, Acting P. J.

WE CONCUR:



IRION, J.



DATO, J.




                                       25